DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/19/2019. An initialed copy is attached to this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 16/549,323 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the variable focal length lens device and controlling method of the current application encompasses the variable focal length lens device and controlling method of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (USPG Pub No. 2010/0177376), hereinafter “Arnold”, in view of Gladnick (USPG Pub No. 2017/0013185).
Regarding claim 1, Arnold discloses a variable focal length lens device (see Fig. 1A) comprising: a lens system (300) whose refractive index changes in response to a drive signal to be inputted (see Figs. 3A, 3B, Paragraph 83); an objective lens (L1) disposed on the same optical axis as the lens system (300) (see Fig. 35); an image detector (540) configured to detect an image through the lens system (300) and the objective lens (L1) (see Figs. 29, 35, Paragraphs 204-208, 220); a resonance-lock controller (390) configured to tune a frequency of the drive signal to a resonance frequency of the lens system (300) (see Table 1, Paragraphs 82, 88, 94, 101, 104-112, 165, 166, 207); and a resonance-lock delay controller (390) configured to delay a change in the frequency of the drive signal by the resonance-lock controller (390) (see Table 1, Paragraphs 82, 94, 101, 104-112, 170-176, 207). Arnold discloses the claimed invention, but does not specify an image of a measurement target. In the same field of endeavor, Gladnick discloses an image of a measurement target (see Figs. 2, 3, Paragraphs 22, 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Arnold with an image of a measurement target of Gladnick for the purpose of providing improved focusing without compromising the range of focus, image quality and/or dimensional accuracy in the images (Paragraph 6).
Regarding claim 4, Arnold discloses a variable focal length lens control method using a variable focal length lens device (see Fig. 1A), the variable focal length lens device comprising: a lens system (300) whose refractive index changes in response to a drive signal to be inputted (see Figs. 3A, 3B, Paragraph 83); an objective lens (L1) disposed on the same optical axis as the lens system (300) (see Fig. 35); an image detector (540) configured to detect an image through the lens system (300) and the objective lens (L1) (see Figs. 29, 35, Paragraphs 204-208, 220); and a resonance-lock controller (390) configured to tune a frequency of the drive signal to a resonance frequency of the lens system (300) (see Table 1, Paragraphs 82, 88, 94, 101, 104-112, 165, 166, 207); the method comprising: converting a change in the frequency of the drive signal by the resonance- lock controller (390) (see Table 1, Paragraphs 82, 88, 94, 101, 104-112, 165, 166, 207). Arnold discloses the claimed invention, but does not specify an image of a measurement target; and to a plurality of step-by-step changes. In the same field of endeavor, Gladnick discloses an image of a measurement target (see Figs. 2, 3, Paragraphs 22, 35); and to a plurality of step-by-step changes (Paragraphs 35, 37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Arnold with an image of a measurement target; and to a plurality of step-by-step changes of Gladnick for the purpose of providing improved focusing without compromising the range of focus, image quality and/or dimensional accuracy in the images (Paragraph 6).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold  (USPG Pub No. 2010/0177376) in view of Gladnick (USPG Pub No. 2017/0013185) as applied to claim 1 above, and further in view of Bryll et al. (USPG Pub No. 2017/0324895), hereinafter “Bryll”. 
Regarding claim 2, Arnold and Gladnick disclose the claimed invention, but do not specify wherein the resonance-lock delay controller comprises a predetermined reference value that is set in advance and is configured to sequentially execute a plurality of frequency changes by the reference value at a predetermined time interval until the plurality of frequency changes reaches a frequency change of the drive signal controlled by the resonance-lock controller. In the same field of endeavor, Bryll discloses wherein the resonance-lock delay controller comprises a predetermined reference value that is set in advance and is configured to sequentially execute a plurality of frequency changes by the reference value at a predetermined time interval until the plurality of frequency changes reaches a frequency change of the drive signal controlled by the resonance-lock controller (see Fig. 3, Paragraphs 49, 52, 53, claim 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Arnold and Gladnick with wherein the resonance-lock delay controller comprises a predetermined reference value that is set in advance and is configured to sequentially execute a plurality of frequency changes by the reference value at a predetermined time interval until the plurality of frequency changes reaches a frequency change of the drive signal controlled by the resonance-lock controller of Bryll for the purpose of automatically determining and adjusting image focus position for various high-speed variable focus lenses with high accuracy (Paragraph 5).
Regarding claim 3, Arnold and Gladnick disclose the claimed invention, but do not specify wherein the resonance-lock delay controller comprises a number of dividing times that is set in advance and is configured to divide the frequency change of the drive signal controlled by the resonance-lock controller by the number of dividing times, and sequentially execute the plurality of frequency changes by the divided frequency change of the drive signal at a predetermined time interval. In the same field of endeavor, Bryll discloses wherein the resonance-lock delay controller comprises a number of dividing times that is set in advance and is configured to divide the frequency change of the drive signal controlled by the resonance-lock controller by the number of dividing times, and sequentially execute the plurality of frequency changes by the divided frequency change of the drive signal at a predetermined time interval (see Fig. 3, Paragraphs 49, 52, 53, claim 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Arnold and Gladnick with wherein the resonance-lock delay controller comprises a number of dividing times that is set in advance and is configured to divide the frequency change of the drive signal controlled by the resonance-lock controller by the number of dividing times, and sequentially execute the plurality of frequency changes by the divided frequency change of the drive signal at a predetermined time interval of Bryll for the purpose of automatically determining and adjusting image focus position for various high-speed variable focus lenses with high accuracy (Paragraph 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            3/20/2021